Arthur A. Herdzik, Esq. Village Attorney, Lancaster
You have asked whether a conflict of interests results when the person employed as the village's code enforcement officer/building inspector also is a partner in a commercial enterprise that installs cabinets, formica tops and shelving in the village.
In our view, this individual should not serve as the code enforcement officer/building inspector. We have stated on numerous occasions that public officials should avoid private employment that compromises their ability to make impartial judgments solely in the public interest. Further, the appearance of impropriety should be avoided in order to maintain public confidence in government. This individual will be faced with the inspection of structures that include installations by his firm, the inspection of structures developed by contractors he regularly does business with and the inspection of work by other contractors who do not utilize the services of his firm. We believe that these situations create numerous and substantial conflicts of interests. In our view, this individual cannot impartially inspect structures that have incorporated the work of his firm, the work of contractors he routinely does business with, and the work of his competitors. Unavoidably, at least an appearance of impropriety arises under these circumstances.
We conclude that a partner in a commercial enterprise that installs housing fixtures and does substantial business in the village may not also serve as the village's code enforcement officer/building inspector.